Per Curiam.
The plaintiff sues to recover the balance due for goods sold and delivered. Prom a judgment for the plaintiff the defendant appeals. The appeal has been submitted by both parties on their briefs without argument.
Neither the plaintiff nor the defendant made any request that stenographic notes of the proceedings be made pursuant to Circuit Court Bule 4.5.1. At the trial, the parties were offered the opportunity to comply with Bule 4.5.1, and both parties declined the opportunity and waived the attendance of a reporter. Thus there was no transcript of the evidence.
The defendant’s assignments of error are based in substance on the denial by the trial court of his motion to correct the finding. We must take the finding as it is, since no error in the court’s action on such motion may be assigned where there is no transcript of the evidence. Cir. Ct. Bule 7.20.1. The court’s conclusion that the defendant was justly indebted to the plaintiff is amply justified by the facts found.
If an appeal is contemplated by any party, it would seem to be the better part of wisdom to request that stenographic notes of the proceedings be made, for although Circuit Court Bule 7.20 makes *454provision for assigning error where there is no transcript available, some of the difficulties in appealing without a transcript may be insurmountable, as in the case at bar.
There is no error.
Pruyn, Dearington and Kinmonth, Js., participated in this decision.